Case 1:21-cv-07301-KPF Document5 Filed 08/31/21 Page 1of1

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Southern District of New York [-]

Simon Schatzmann,
John Messina,
and John Lezotte

 

Plaintiff(s)
Vv.
Harris Partners Ltd.,
Harris Trust Partners LLC,

and
Edward P. Harris, an individual

Civil Action No. 2021-cv-7301

 

a ee al

Defendant(s)

SUMMONS IN A CIVIL ACTION

Edward P. Harris
445 Park Avenue, 9th Floor,
New York NY 10022

To: (Defendant’s name and address)

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

Penn Dodson
AndersonDodson P.C.
11 Broadway Suite 615
New York, NY 10004

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
